DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 07/13/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/14/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 07/13/2021 as modified by the amendment filed on xxx.
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,100,526 has been reviewed and has been placed in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,100,526. 
Application Number: 17/374,487 – Claim 1. A computer-implemented method for improving consumer traffic attributed to an inventory of promotions offered for sale at a given time via an inventory database by auto-replenishing the inventory of promotions, the computer-implemented method comprising: 
US Pat. No.: 11100526 – Claim 1. A computer-implemented method for improving consumer traffic attributed to an inventory of promotions offered for sale at a given time via an 
Application Number: 17/374,487 – Claim 1. receiving, via at least a user interface, information provided by a provider comprising at least one characteristic of the provider; 
US Pat. No.: 11100526 – Claim 1. receiving, via at least a user interface, information provided by a provider regarding a desired number of consumers per timeframe to visit the provider; 
Application Number: 17/374,487 – Claim 1. accessing, in the inventory database, a current inventory of promotions for sale, and outstanding promotions available for redemption at the provider, wherein the promotions and the outstanding promotions have associated promotional value and cost, and the outstanding promotions have been purchased by consumers for redemption at the provider; 
US Pat. No.: 11100526 – Claim 1. accessing with at least a processor, information regarding a current number of consumers per timeframe that visit the provider; with the processor, generating a target number of consumers to redeem a promotion at the provider within the predetermined period of time based on the information regarding the desired number of consumers and the information regarding the current number of consumers; accessing, in the inventory database, a current inventory of promotions for sale, and outstanding promotions available for redemption at the provider, wherein the promotions and the outstanding promotions have associated promotional value and cost, and the outstanding promotions have been purchased by consumers for redemption at the provider; 
Application Number: 17/374,487 – Claim 1. generating, with the processor, a redemption curve of historical redemptions by identifying, based on the at least one characteristic of the provider, historical promotions predicted as having a similar redemption peak as promotions associated with the provider, and calculating a redemption ratio; 
US Pat. No.: 11100526 – Claim 1. generating, with the processor, a redemption curve of historical redemptions by identifying a promotion category, inputting data relating to historical promotions having a similar promotion category, and calculating a redemption ratio; 
Application Number: 17/374,487 – Claim 1. with the processor, fitting the redemption curve of the historical redemptions by multiplying the redemption ratio for each time period by the sum of the current inventory and the outstanding promotions such that the fitted redemption curve reflects expected redemptions during respective time periods between the respective purchase dates and expiration dates; 
US Pat. No.: 11100526 – Claim 1. with the processor, fitting the redemption curve of the historical redemptions by multiplying the redemption ratio for each time period by the sum of the current inventory and the outstanding promotions such that the fitted redemption curve reflects expected redemptions during respective time periods between the respective purchase dates and expiration dates; 
Application Number: 17/374,487 – Claim 1. calculating, with the processor, a first number of promotions to be made available for purchase and redeemable at the provider, with which to replenishment the inventory, and a first set of respective replenishment dates of the number of promotions using the fit redemption curve of the historical redemptions reflecting the redemption rates and the redemption ratios; 
US Pat. No.: 11100526 – Claim 1. calculating, with the processor, a first number of promotions to be made available for purchase and redeemable at the provider, with which to replenishment the inventory, and a first set of respective replenishment dates of the number of promotions by incorporating the target number into the fit redemption curve of the historical redemptions reflecting the redemption rates and the redemption ratios; 
Application Number: 17/374,487 – Claim 1. automatically repeating the calculation to determine at least a second number of promotions to be made available for purchase and redeemable at the provider and at least a second set of respective replenishment dates, by monitoring the inventory database for the outstanding promotions and the current inventory of promotions at different points in time; and 
US Pat. No.: 11100526 – Claim 1. automatically repeating the calculation to determine at least a second number of promotions to be made available for purchase and redeemable at the provider and at least a second set of respective replenishment dates, by monitoring the inventory database for the outstanding promotions and the current inventory of promotions at different points in time; and 
Application Number: 17/374,487 – Claim 1. transmitting data on a repeated basis to the inventory database such that the inventory database causes an increase in the current inventory of promotions in the database and the increased current inventory is made available for purchase on the respective replenishment dates via a consumer-facing interface, the promotions redeemable at the provider for a discounted good or service.
US Pat. No.: 11100526 – Claim 1. transmitting data on a repeated basis to the inventory database such that the inventory database causes an increase in the current inventory of 
The remaining independent claims contain feature like that of claim 1 and are rejected accordingly. The dependent claims are further rejected for their dependency upon a rejected independent base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for auto-replenishing an inventory of promotions.
Claim 1 recites [a] computer-implemented method for improving consumer traffic attributed to an inventory of promotions offered for sale at a given time via an inventory database by auto-replenishing the inventory of promotions, the computer-implemented method comprising: receiving, via at least a user interface, information provided by a provider comprising at least one characteristic of the provider; accessing, in the inventory database, a current inventory of promotions for sale, and outstanding promotions available for redemption at the provider, wherein the promotions and the outstanding promotions have associated promotional value and cost, and the outstanding promotions have been purchased by consumers 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-7 recite a method and, therefore, are directed to the statutory class of a process. Claims 8-14 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 15-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A computer-implemented method for improving consumer traffic attributed to an inventory of promotions offered for sale at a given time via an inventory database by auto-replenishing the inventory of promotions, the computer-implemented method comprising:

No additional elements are positively claimed.

This limitation includes the step of receiving, via at least a user interface, information provided by a provider comprising at least one characteristic of the provider. 
But for the user interface, this limitation is directed to communicating known data (e.g., receiving and transmitting information) in order to facilitate the auto-replenishing of an inventory of promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
receiving, via at least a user interface, information


This limitation includes the step of accessing, in the inventory database, a current inventory of promotions for sale, and outstanding promotions available for redemption at the provider, wherein the promotions and the outstanding promotions have associated promotional value and cost, and the outstanding promotions have been purchased by consumers for redemption at the provider. 
But for the database, this limitation is directed to communicating known data storing and accessing known data stored in a database in order to facilitate the auto-replenishing of an inventory of promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
accessing, in the inventory database, a current inventory of promotions…


This limitation includes the step of generating, with the processor, a redemption curve of historical redemptions by identifying, based on the at least one characteristic of the provider, historical promotions predicted as having a similar redemption peak as promotions associated with the provider, and calculating a redemption ratio. 
But for the processor, this limitation is directed to processing data in order to facilitate the auto-replenishing of an inventory of promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
generating, with the processor, a redemption curve…


This limitation includes the step of with the processor, fitting the redemption curve of the historical redemptions by multiplying the redemption ratio for each time period by the sum of the current inventory and the outstanding promotions such that the fitted redemption curve reflects expected redemptions during respective time periods between the respective purchase dates and expiration dates. 
But for the processor, this limitation is directed to processing data in order to facilitate the auto-replenishing of an inventory of promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
with the processor, fitting the redemption curve


This limitation includes the step of calculating, with the processor, a first number of promotions to be made available for purchase and redeemable at the provider, with which to replenishment the inventory, and a first set of respective replenishment dates of the number of promotions using the fit redemption curve of the historical redemptions reflecting the redemption rates and the redemption ratios. 
But for the processor, this limitation is directed to processing data in order to facilitate the auto-replenishing of an inventory of promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
calculating, with the processor, a first number of promotions…


This limitation includes the step of automatically repeating the calculation to determine at least a second number of promotions to be made available for purchase and redeemable at the provider and at least a second set of respective replenishment dates, by monitoring the inventory database for the outstanding promotions and the current inventory of promotions at different points in time. 
But for the database, this limitation is directed to monitoring data in order to facilitate the auto-replenishing of an inventory of promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
monitoring the inventory database for the outstanding promotions and the current inventory of promotions at different points in time


This limitation includes the step of transmitting data on a repeated basis to the inventory database such that the inventory database causes an increase in the current inventory of promotions in the database and the increased current inventory is made available for purchase on the respective replenishment dates via a consumer-facing interface, the promotions redeemable at the provider for a discounted good or service. 
But for the user interface, processor, and database, this limitation is directed to communicating known data (e.g., receiving and transmitting information), in order to facilitate the auto-replenishing of an inventory of promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
transmitting data on a repeated basis to the inventory database such that the inventory database causes an increase in the current inventory of promotions in the database and the increased current inventory is made available for purchase on the respective replenishment dates via a consumer-facing interface, the promotions redeemable at the provider for a discounted good or service


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating, storing, and displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate, store, and display data. 
Applicant’s Specification (PGPub. 2021/0342874 [0090] Embodiments of the present invention have been described above with reference to block diagrams and flowchart illustrations of methods, apparatuses, systems and computer program products. It will be understood that each block of the circuit diagrams and process flowcharts, and combinations of blocks in the circuit diagrams and process flowcharts, respectively, can be implemented by various means including computer program instructions. These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus, such as processor 402, and/or auto-replenishment engine 110 discussed herein, to produce a machine, such that the computer program product includes the instructions which execute on the computer or other programmable data processing apparatus create a means for implementing the functions specified in the flowchart block or blocks.) refers to a general purpose computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer/processor, interface, and database are merely used to communicate and store data, monitor data, and processes data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d 
Independent system claim 8 and CRM claim 15 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving data, accessing data from a database, generating a curve, fitting the curve, calculating a number of promotions, and transmitting information. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from auto-replenishing an inventory of promotions. Furthermore, the claim language only recites the abstract idea of 

No Prior-art Rejection
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bennett et al. 2012/0221395 – replenish inventory [0272], automatic and manual adjustments of promotional offerings… automatic adjustments maybe triggered by a variety of parameters [0070].
Benson 2011/0173059 – providing incentives to customers based on real time inventory [0002].
Clark et al. 2014/0278855 - providing dynamic incentives, where the incentives are redeemable at a time subsequent to delivery. In one embodiment an incentive platform is responsible for targeting, pricing, construction, distribution, tracking, and optimizing a mix of incentives [0008].
Corke 2010/0094693 – estimate of redemption rate of an offer [0056].
Gillenson 2011/0029363 – coupon redemption program with social networking features [Abstract, Summary of the Invention, 0077].
Hammerstad et al. 2012/0310719 - By regularly modifying the variable value schema and updating the database of coupon user information in response to actual redemption data, a merchant can refine a coupon campaign and improve the redemption percentage and/or redemption rate for coupons issued pursuant to the campaign [0027].
Hashim-Waris 2014/0111304 - Among other benefits of supply chain management system, sending shoppers just-in-time electronic coupons (or other just in time discounts, coupons and/or incentives) with short validity periods enables manufacturers, marketers, 
Head 2008/0010114 - [0009] The disclosure here disclosed provides for an efficient method and system of generating and redeeming an electronic coupon. The disclosed subject matter is not only capable of delivering and generating a coupon but also can gather and analyze redemption statistics. 
Heil et al. 2013/0179309 – replenishing product inventory [0014].
Hirson 2013/0311262 - [0163] The voucher cancel module 324 at 612 records redemption time stamps 614 every time that a voucher is redeemed as hereinbefore described. The server computer system further includes a redemption rate calculator 616 that periodically (e.g. every 60 seconds) recalculates a redemption rate based on the redemption time stamps 614. The redemption rate calculator 616 may for example use equations 1 or 2 to calculate a redemption rate. Alternatively, other numerical or differentiation formulas can be used to calculate a redemption rate based on the redemption time stamps 614. It may also be possible to first determine an acceleration curve of redemptions and then integrate the acceleration curve over time to determine an average redemption rate. Alternatively, redemption rate can simply be calculated by counting the number of redemptions since time t0. The redemption rate calculator 616 then stores the redemption rate calculated by the redemption rate calculator 616 as the redemption rate 604. The redemption rate 604 will thus continuously vary as the redemption time stamps 614 are recorded over time. Because the redemption rate 604 is continuously updated, the combined score 602 also changes over time without modifying the discount 174 or the price 600. 
Li 2006/0085346 – promotion replenishment planning [Abstract].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682